DETAILED ACTION
This Office action is in response to the RCE filed 24 March 2021. Claims 39-39, 41-44, 46-50, 52-57, 60, 61, and 63-66 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 March 2021 has been entered.
 
Claim Objections
Claims 36 and 63 are objected to because of the following informalities.  Appropriate correction is required.
Please note that in claims 36 and 63, clarity of claim language would be improved by amending “substitute using a subset of the at least one first CQD parameters for an equivalent subset of the at least one second CQD parameters” to --- substitute using a subset of the at least one first CQD parameters with using an equivalent subset of the at least one second CQD parameters---.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For Claim 52, “the predetermined cell list” lacks antecedent basis in the claim. Possibly this claim should depend from Claim 65.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 36-39, 41, 42, 44, 48, 49, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425) in view of Brown et al. (US 2017/0359759) and Wernersson et al. (US 2013/0242773).
For Claims 36 and 63, Hong teaches a method performed by a wireless device for performing a cell measurement, and a wireless device for performing a cell measurement, the wireless device comprising processing circuitry ( see paragraphs 168, 188);  the method comprising: 
receiving a first control message from a base station instructing the wireless device to transition from a first mode of operation to a second mode of operation while the wireless device is being served 
responsive to the first control message comprising information relating to at least one first cell measurement parameter, performing a cell measurement according to the at least one first cell measurement parameter (see paragraphs 9 and 10: wireless device performs measurement accordingly), wherein the at least one first measurement parameter comprises at least one first cell quality derivation (CQD) parameter for use in determining cell quality based on reference signals (see paragraphs 121, 122, 136: quality, reference signals). 
Hong as applied above is not explicit as to, but Brown teaches, responsive to receiving a broadcast indication instructing the wireless device to substitute using a subset of the at least one first CQD parameters for an equivalent subset of the at least one second CQD parameters, determining cell quality based on the equivalent subset of the at least one second CQD parameters see paragraphs 119, 120: source vs. target SIB, broadcast, using different parameters for different operating modes).  
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine cell quality in accord with pertinent parameters as in Brown when implementing the method of Hong. The motivation would be to provide for the appropriate measurement of cell quality.
The references as applied above are not explicit as to, but Wernersson teaches using beamformed reference signals (see abstract, paragraph 13). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use beamforming as in Wernersson when implement the method of Hong. The motivation would be to provide for the determination of a most effective channel.
For Claim 37, Hong teaches the method, wherein the first mode of operation is associated with a first level of signaling overhead and the second mode of operation is associated with a second level of 
For Claim 38, Hong teaches the method, wherein the first mode of operation is optimized for uplink and downlink data transmission and the second mode of operation is optimized to minimize power consumption of the wireless device (see paragraph 66: idle state is known to use less power). 
For Claim 39, Hong teaches the method, wherein the first mode of operation comprises a Radio Resource Control (RRC) connected mode of operation, and, wherein the second mode of operation comprises an RRC idle or an RRC inactive mode of operation (see paragraph 66). 
For Claim 41, Hong further teaches the method, wherein the at least one first CQD parameter may be associated with one or more frequencies, one or more cells, or one or more frequencies each associated with one or more cells (see paragraphs 121, 122, 136). 
For Claim 42, Hong as modified by Wernersson above further teaches the method, wherein the cell measurement comprises determining a cell quality of one or more cells from which the wireless device is receiving the beamformed reference signals (see paragraphs 69, 112, 136: quality). 
For Claim 44, Hong as applied above is not explicit as to, but Brown teaches the method, further comprising: 
responsive to the wireless device performing cell reselection to a cell different from the first cell in which cell reselection rules are associated with a resource type which is not configured in the at least one first CQD parameter, determining cell quality according to the at least one second CQD parameter (see paragraphs 119, 120, 68-81: SIB parameters relate to respective resources). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to determine cell quality in accord with pertinent parameters as in Brown when implementing the method of Hong. The motivation would be to provide for the appropriate measurement of cell quality.
For Claim 48, Hong further teaches the method, further comprising, responsive to receiving a second control message instructing the wireless device to transition from the second mode of operation back to the first mode of operation (see paragraphs 51, 53: transition from idle to rrc connected), determining cell quality according to at least one third CQD parameter received during the first mode of operation or a pre-defined default rule indicating how to determine cell quality when the UE enters the first mode of operation (see paragraphs 116-120: transition from idle state and get information for configuration of new cell). 
For Claim 49, Hong further teaches the method, wherein the at least one first CQD parameter comprises one or more of: an indication of a maximum number of beams to be averaged when performing CQD; an indication of a threshold quality for beams to be used to estimate cell quality; an indication of a resource type to be used to determine cell quality; a synchronization signal block configuration; and a channel state information reference signal (CSI-RS) configuration (see paragraphs 121, 122). 

Claim 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425), Brown et al. (US 2017/0359759), and Wernersson et al. (US 2013/0242773) as applied to claim 36 above, and further in view of Zhang et al. (US 2014/0362716).
For Claim 43, though Hong does teach a timer for measurement duration (see paragraphs 66, 67, 88, 175), the references as applied above are not explicit as to, but Zhang teaches the method, further comprising, responsive to the first control message comprising a timer associated with the at least one first CQD parameter (see paragraphs 19, 136: measurement parameters): 
starting the timer upon receipt of the first control message (see Figure 6 steps 601, 602); 
determining cell quality according to the at least one first CQD parameter until the timer expires (see paragraphs 212-218, 222: measurement for a first duration); and 

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for time limiting measurements as in Zhang when implementing the method of Hong. The motivation would be to conserve power at the wireless device by reducing measurement times as appropriate.

Claims 46-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425), Brown et al. (US 2017/0359759), and Wernersson et al. (US 2013/0242773) as applied to claim 36 above, and further in view of Jain et al. (US 2019/0289552).
For Claim 46, the references as applied above are not explicit as to, but Jain teaches the at least one first CQD parameter comprising a channel state information reference signal (CSI-RS) configuration (see paragraph 92: CSI-RS), and 
responsive to the wireless device handing over to a second base station that indicates that CSI-RS configurations are not used to perform cell re-selection, determining cell quality based on the at least second CQD parameter (see paragraph 92: SSB vs. CSI-RS used as appropriate). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the appropriate signals as in Jain when measuring cell quality as in Hong, Wernersson and Brown. The motivation would be to select measurement parameters responsive to the type of network.
For Claim 47, the references as applied above are not explicit as to, but Jain teaches the at least one first CQD parameter comprising synchronization signal block (SSB) configuration (see paragraph 92: SSB); and

Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use the appropriate signals as in Jain when measuring cell quality as in Hong, Wernersson and Brown. The motivation would be to select measurement parameters responsive to the type of network.

Claim 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425), Brown et al. (US 2017/0359759), and Wernersson et al. (US 2013/0242773) as applied to claim 36 above, and further in view of Kim et al. (US 2019/0306739).
For Claim 50, the references as applied above are not explicit as to, but Kim teaches the method, wherein the first control message is received while the wireless device is located with a first radio access network notification area (RNA) (see paragraph 192: RNA update), the method further comprising: 
responsive to the wireless device moving from the first RNA to a second RNA, determining cell quality according to the at least one second CQD parameter (see paragraph 192, 193: performing measurement accordingly). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to perform measurements upon moving to different areas as in Kim when operating in the network of Hong and Wernersson. The motivation would be to use a more up to date measurement configuration.

s 52 and 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425), Brown et al. (US 2017/0359759) and Wernersson et al. (US 2013/0242773) as applied to claim 36 above, and further in view of Deivasigamani et al. (US 2013/0090115).
For Claim 52, the references as applied above are not explicit as to, but Deivasigamani further teaches the method, wherein the first control message comprises information relating to the predetermined cell list (see paragraphs 18, 44: obtain list from network). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use lists as in Deivasigamani when operating in the network of Hong. The motivation would be to avoid using UE resources to evaluate undesirable cells.
For Claim 65, Hong further teaches the method, wherein the first control message is received while the wireless device is being served by a first cell (see paragraphs 9, 10). 
The references as applied above are not explicit as to, but Deivasigamani teaches the method further comprising: responsive to the wireless device handing over from the first cell to a second cell, wherein the second cell is not a cell on a predetermined cell list, determining cell quality according to the at least one second CQD parameter (see abstract, paragraphs 84-92: avoiding blacklisted cells, measurement of cell).
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use lists as in Deivasigamani when operating in the network of Hong. The motivation would be to avoid using UE resources to evaluate undesirable cells.
  
Claims 53 and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425), Brown et al. (US 2017/0359759) and Wernersson et al. (US 2013/0242773) as applied to claim 36 above, and further in view of Wang et al. (US 2015/0099517).
For Claim 53, the references as applied above are not explicit as to, but Wang teaches the method, further comprising: 
responsive to the wireless device performing a predefined number of cell re-selections, determining cell quality according to the at least one second CQD parameter (see abstract, paragraphs 22, 23: static ping pong, measurement parameters). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the number of cell reselections as in Wang when making measurements as in Hong. The motivation would be to establish a criteria for avoiding excessive reselections.
For Claim 54, the references as applied above are not explicit as to, but Wang teaches the method, wherein the first control message comprises information relating to the predefined number of cell re-selections (see abstract, paragraphs 22, 23: static ping pong, measurement parameters). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the number of cell reselections as in Wang when making measurements as in Hong. The motivation would be to establish a criteria for avoiding excessive reselections.

Claims 55-57, 64, and 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425) in view of Wang et al. (US 2015/0099517) and Wernersson et al. (US 2013/0242773).
For Claims 55 and 64, Hong teaches a method performed by a base station for instructing a wireless device how to perform cell measurements, and a base station for instructing a wireless device how to perform cell measurements, the base station comprising processing circuitry (see paragraphs 183, 188); the method comprising: 
transmitting a first control message to the wireless device instructing the wireless device to transition from a first mode of operation to a second mode of operation (see paragraphs 9), 

Hong as applied above is not explicit as to, but Wang teaches the method, wherein the first control message comprises a predefined number of cell re-selections that the wireless device may perform using the at least one first CQD parameter (see abstract, paragraphs 22, 23: static ping pong, measurement parameters; parameters and number of reselections associated with operating mode). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to consider the number of cell reselections as in Wang when making measurements as in Hong. The motivation would be to establish a criteria for avoiding excessive reselections.
The references as applied above are not explicit as to, but Wernersson teaches using beamformed reference signals (see abstract, paragraph 13). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to use beamforming as in Wernersson when implement the method of Hong. The motivation would be to provide for the determination of a most effective channel.
For Claim 56, Hong further teaches the method, wherein the first mode of operation is associated with a first level of signaling overhead and the second mode of operation is associated with a second level of signaling overhead which is less that the first level of signaling overhead (see paragraph 66: idle state is known to have less overhead than connected state).  
For Claim 57, Hong further teaches the method, wherein the first mode of operation is optimized for uplink and downlink data transmission and the second mode of operation is optimized to minimize power consumption of the wireless device (see paragraph 66: idle state is known to use less power).  
For Claim 66, Hong further teaches the method, wherein the first mode of operation comprises a Radio Resource Control (RRC) connected mode of operation, and, wherein the second mode of operation comprises an RRC idle or an RRC inactive mode of operation (see paragraph 66).

Claim 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425), Wang et al. (US 2015/0099517), and Wernersson et al. (US 2013/0242773) as applied to claim 55 above, and further in view of Zhang et al. (US 2014/0362716).
For Claim 60, though Hong does teach a timer for measurement duration (see paragraphs 66, 67, 88, 175), the references as applied above are not explicit as to, but Zhang teaches the method, wherein the first control message further comprises a timer associated with the at least one first CQD parameter (see paragraphs 212-218, 222). 
Thus it would have been obvious to one of ordinary skill in the art at the time the application was filed to provide for time limiting measurements as in Zhang when implementing the method of Hong. The motivation would be to conserve power at the wireless device by reducing measurement times as appropriate.

Claim 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al. (US 2019/0037425), Wang et al. (US 2015/0099517), and Wernersson et al. (US 2013/0242773) as applied to claim 55 above, and further in view of Deivasigamani et al. (US 2013/0090115).
For Claim 61, the references as applied above are not explicit as to, but Deivasigamani teaches the method, wherein the first control message comprises a cell list indicating in which cells the at least one first CQD parameter may be used (see paragraphs 13, 38, 48: list includes blacklisted cells and also cells that are not blacklisted). 
.

Response to Arguments
The submission filed 24 March 2021 has been entered.
Previous rejections under 35 USC 112 are withdrawn in light of the amendments to the claims. However, the amendments have resulted in new rejections under 35 USC 112 and claims remain rejected thereunder.
Applicant’s arguments with respect to rejections under 35 USC 103 have been fully considered, but are not persuasive. The claims remain rejected under 35 USC 103.
With respect to claim 36, please note that the claim does not recite “a broadcast indication that is received by a base station”. The claim is directed to a wireless device and recites the wireless device receiving a broadcast indication instructing the wireless device to substitute one subset of parameters for another subset of parameters.
As regards the teachings of Brown, Brown does teach the wireless device receiving a broadcast indication which instructs the wireless device to use one subset of parameters in place of another subset of parameters. This is reasonably regarded as an instruction to substitute one subset of parameters for another subset of parameters.
With respect to claim 55, the cited portions of Wang do teach a broadcast message including a reselection parameter (allowed number of reselections) and the measurement parameter to use when determining whether to reselect to another cell. The reselection parameter and measurement parameter are provided by the base station and dependent on the operating mode of the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Koskela et al. (US 2020/0154327) teaches cell reselection based on broadcasted parameters. Mach et al. (US 2011/0098042) teaches broadcasting cell reselection parameters, including active and idle mode parameters, with a limit to the number of reselections. Cheng et al. (US 2020/0267583) teaches CQD configuration wherein the measurement configuration varies depending on the bandwidth to be measured. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA L DECKER whose telephone number is (571)270-3946.  The examiner can normally be reached on 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CASSANDRA L DECKER/Examiner, Art Unit 2466                                                                                                                                                                                                        4/7/2021


/FARUK HAMZA/Supervisory Patent Examiner, Art Unit 2466